DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 12/15/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 12/15/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 12-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “the respective floating diffusions” in line 2. It is unclear if this is referring to the “respective floating diffusions” of claim 1 in line 7, the “first respective floating diffusions” of claim 2 in line 4, or the “second respective floating diffusions” of claim 3 in line 2.

Claim 6 recites “the respective floating diffusions” in line 2. It is unclear if this is referring to the “respective floating diffusions” of claim 1 in line 7, the “first respective floating diffusions” of claim 2 in line 4, or the “second respective floating diffusions” of claim 3 in line 2.

Claim 7 recites “the respective floating diffusions” in line 2. It is unclear if this is referring to the “respective floating diffusions” of claim 1 in line 7, the “first respective floating diffusions” of claim 2 in line 4, or the “second respective floating diffusions” of claim 3 in line 2.

Claim 8 recites “the respective floating diffusions” in line 2. It is unclear if this is referring to the “respective floating diffusions” of claim 1 in line 7, the “first respective floating diffusions” of claim 2 in line 4, or the “second respective floating diffusions” of claim 3 in line 2.

Claim 12 recites “the respective floating diffusions” in line 2. It is unclear if this is referring to the “respective floating diffusions” of claim 9 in lines 3-4, the “first respective floating diffusions” of claim 10 in line 3, or the “second respective floating diffusions” of claim 10 in line 4.

Claim 13 recites “the respective floating diffusions” in line 2. It is unclear if this is referring to the “respective floating diffusions” of claim 9 in lines 3-4, the “first respective floating diffusions” of claim 10 in line 3, or the “second respective floating diffusions” of claim 10 in line 4.

Claim 14 recites “the respective floating diffusions” in line 2. It is unclear if this is referring to the “respective floating diffusions” of claim 9 in lines 3-4, the “first respective floating diffusions” of claim 10 in line 3, or the “second respective floating diffusions” of claim 10 in line 4.

Claim 15 recites “the respective floating diffusions” in line 2. It is unclear if this is referring to the “respective floating diffusions” of claim 9 in lines 3-4, the “first respective 

Claim 20 recites “the respective floating diffusions” in line 2. It is unclear if this is referring to the “respective floating diffusions” of claim 16 in line 8, the “first respective floating diffusions” of claim 17 in line 4, or the “second respective floating diffusions” of claim 18 in line 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hseih et al. (US 2020/0386540 A1) in view of Kishimoto et al. (US 2018/0227575 A1).


a light generator configured to emit a light wave (Hseih, Figs. 1 and 8, Emitter 801, Paragraph 0084); and 
a time-of-flight image sensor (Hseih, Fig. 1, Sensor 110, Paragraph 0057, Fig. 8, Sensor 802) including a pixel array including a plurality of pixel circuits (Hseih, Paragraphs 0057 and 0075-0076), respective pixel circuits of the plurality of pixel circuits (Hseih, Fig. 17, Paragraph 0129) individually including 
a photoelectric conversion device (Hseih, Fig. 17, photodiodes PD1-PD4), and 
a floating diffusion (Hseih, Fig. 17, Floating diffusions FD1 and FD2); and 
a control circuit (Hseih, Fig. 8, active depth controller 810 and/or Processor 804, Paragraph 0087 and 0089, The active depth controller 810 and/or Processor 804 control the sensor and emitter.) configured to 
control a first reset of respective floating diffusions in the respective pixel circuits (Hseih, Fig. 17, RST1, Fig. 19, Paragraph 0135, The first reset (Reset of RST1) is a reset occurring before the “laser off” integration time or said differently, the first reset is the last reset of the “laser on” readout time.), and 
control a second reset of the respective floating diffusions (Hseih, Fig. 17, RST1, Fig. 19, Paragraph 0135, A reset is performed before exposure. The second reset (Reset of RST1) is a reset occurring before the “Laser On” integration time (not shown).); and 
control the light generator (Hseih, Fig. 19, Emitted Light, Paragraph 0056); and
a signal processing circuit (Hsieh, Fig. 8, Signal Processor 812, Paragraph 0088) configured to 

read out a second data signal from the same respective floating diffusions during a second frame that is distinct from the first frame (Hseih, Fig. 19, Readout of “Laser On” signal of TG_2n (TG1-TG7)), the second frame being after the second reset (Hseih, Fig. 19, Paragraph 0135, The second reset is a reset occurring before the “Laser On” integration time (not shown).) and after a second integration (Hseih, Fig. 19, Paragraph 0135, Integration time of “Laser On”.) of the respective photoelectric conversion devices while the light generator is in an emission state (Hseih, Fig. 19, “Laser On”).
However, Hseih does not explicitly state generate a third data signal by subtracting the first data signal from the second data signal, the third data signal being indicative of a light signal emitted by the light generator and reflected off an object. Examiner notes Hseih teaches capturing first data with the light emitter activated and second data with the light emitter deactivated and compensate for background light by subtracting a relatively dark onset signal from the phases of raw signals. However, Hseih does not explicitly state generate a third data signal by subtracting the first data signal from the second data signal (Hseih, Paragraph 0135, “In an aspect, the RS sensor may compensate (or “cancel”) background light (e.g., ambient light or noise) by 
In reference to Kishimoto et al. (hereafter referred as Kishimoto), Kishimoto teaches reading out a first data signal of respective photoelectric conversion devices in respective pixel circuits (Kishimoto, Fig. 2, Paragraph 0039) while a light generator is in a non-emission state (Kishimoto, Fig. 3, A2 light emission/exposure period, Paragraph 0051), 
reading out a second data signal of the respective photoelectric conversion devices while the light generator is in an emission state (Kishimoto, Fig. 3, A0 and A1 light emission/exposure period, Paragraphs 0049-0050), and 
generating a third data signal by subtracting the first data signal from the second data signal, the third data signal being indicative of a light signal emitted by the light generator and reflected off an object (Kishimoto, Paragraph 0051).
These arts are analogous since they are since they are both related to time of flight sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hseih with the explicit teaching of subtracting the first data (with no light emission) from the second data (with light emission) to remove or suppress background light such as sunlight and offset components such as dark current components (Kishimoto, Paragraph 0051). 
Claims 1 and 9 are rejected for the same reasons as claim 16.

Regarding claim 17, the combination of Hseih and Kishimoto teaches the system according to claim 16 (see claim 16 analysis), wherein the respective photoelectric conversion devices are electrically connected to respective first taps (Hseih, Fig. 17, RST1, SF_Amp1, SEL1 and Vout1) and respective second taps (Hseih, Fig. 17, RST2, SF_Amp2, SEL2 and Vout2) opposite to the respective first taps, and wherein the respective first taps include the respective floating diffusions as first respective floating diffusions (Hseih, Fig. 17, FD1, Paragraphs 0129-0130).
Claim 2 is rejected for the same reasons as claim 17.

Regarding claim 18, the combination of Hseih and Kishimoto teaches the system according to claim 17 (see claim 17 analysis), wherein the respective second taps include second respective floating diffusions (Hseih, Fig. 17, FD2), wherein the control circuit is further configured to control a third reset (Hseih, Fig. 17, RST2, Fig. 19, The third reset (Reset of RST2) is a reset before the integration time of the “Laser Off” integration time) of the second floating diffusion and control a fourth reset (Hseih, Fig. 17, RST2, Fig. 19, Paragraph 0135, A reset is performed before exposure. The fourth reset (Reset of RST2, not shown) is a reset occurring before the “Laser On” integration time) of the second floating diffusion, and wherein the signal processing circuit is further configured to 
read out a fourth data signal from the second respective floating diffusions during a third frame (Hseih, Fig. 19, Paragraph 0135, The fourth data signal is the readout of the signal for TG_2n+1 (TG2-TG8) of “Laser Off”), the third frame being after the third 
read out a fifth data signal (Hseih, Fig. 19, Readout of “Laser On” signal of the signal for TG_2n+1 (TG2-TG8)) from the second respective floating diffusions during a fourth frame, the fourth frame being after the fourth reset and after a fourth integration (Hseih, Fig. 19, Paragraph 0135, Integration time of “Laser On”) of the respective photoelectric conversion devices while the light generator is in an emission state (Hseih, Fig. 19, “Laser On”), 
generate a sixth data signal by subtracting the fourth data signal from the fifth data signal, the sixth data signal being indicative of the light signal emitted by the light generator and reflected off the object (Hseih, Paragraph 0135, Kishimoto, Paragraph 0051).
Claims 3 and 10 are rejected for the same reasons as claim 18.

Regarding claim 20, the combination of Hseih and Kishimoto teaches the system according to claim 18 (see claim 18 analysis), wherein the read out of the first data signal from the respective floating diffusions is in parallel to the read out of the fourth data signal from the second respective floating diffusions (Hseih, Fig. 19, Paragraph 0135, The first data signal (TG_2n of the laser off period) and the fourth data signal (TG2n+1 of the laser off period) are read out from the first and second taps in parallel.).
Claims 5 and 12 are rejected for the same reasons as claim 20.


Claim 14 is rejected for the same reasons as claim 7.

Alternatively, regarding claim 18, the combination of Hseih and Kishimoto teaches the system according to claim 17 (see claim 17 analysis), wherein the respective second taps include second respective floating diffusions (Hseih, Fig. 17, FD2), wherein the control circuit is further configured to control a third reset (Hseih, Fig. 17, RST2, Fig. 19, The third reset (Reset of RST2) is a reset before the integration time of the “Laser Off” integration time of a different cycle than the cycle of the first and second data signals. That is, performing Figure 19 a first time for the first and second data signals may be considered to be a first cycle and performing Figure 19 again a second time may be considered to be a second cycle.) of the second floating diffusion and control a fourth reset (Hseih, Fig. 17, RST2, Fig. 19, Paragraph 0135, A reset is performed before exposure. The fourth reset (Reset of RST2, not shown) is a reset occurring before the “Laser On” integration time of the second cycle.) of the second floating diffusion, and wherein the signal processing circuit is further configured to 

read out a fifth data signal (Hseih, Fig. 19, Readout of “Laser On” signal of the signal for TG_2n+1 (TG2-TG8) for the second cycle.) from the second respective floating diffusions during a fourth frame, the fourth frame being after the fourth reset and after a fourth integration (Hseih, Fig. 19, Paragraph 0135, Integration time of “Laser On” of the second cycle.) of the respective photoelectric conversion devices while the light generator is in an emission state (Hseih, Fig. 19, “Laser On”), 
generate a sixth data signal by subtracting the fourth data signal from the fifth data signal, the sixth data signal being indicative of the light signal emitted by the light generator and reflected off the object (Hseih, Paragraph 0135, Kishimoto, Paragraph 0051).
Claims 3 and 10 are rejected for the same reasons as claim 18.

Regarding claim 6, the combination of Hseih and Kishimoto teaches the time-of-flight image sensor according to claim 3 (see alternative claim 3 analysis), wherein the read out of the first data signal from the respective floating diffusions is not in parallel to the read out of the fourth data signal from the second respective floating diffusions 
Claim 13 is rejected for the same reasons as claim 6.

Regarding claim 8, the combination of Hseih and Kishimoto teaches the time-of-flight image sensor according to claim 3 (see alternative claim 3 analysis), wherein the read out of the second data signal from the respective floating diffusions is not in parallel to the read out of the fifth data signal from the second respective floating diffusions (Hseih, Fig. 19, The second data signal is read in a first cycle and the fifth data signal is read in a second cycle different from the first cycle.).
Claim 15 is rejected for the same reasons as claim 8.

Allowable Subject Matter
Claim 4, 11, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 4, prior art of record neither anticipates nor renders obvious:
“The time-of-flight image sensor according to claim 3, wherein the signal processing circuit is further configured to generate a seventh data signal by adding together the third data signal and the sixth data signal, the seventh data signal being indicative of two light signals emitted by the light generator and reflected off the object, and output the seventh data signal.”

With regard to claim 11, prior art of record neither anticipates nor renders obvious:
“The method according to claim 10, further comprising: generating, with the signal processing circuit, a seventh data signal by adding together the third data signal and the sixth data signal, the seventh data signal being indicative of two light signals emitted by the light generator and reflected off the object; and outputting, with the signal processing circuit, the seventh data signal.”

With regard to claim 19, prior art of record neither anticipates nor renders obvious:
“The system according to claim 18, wherein the signal processing circuit is further configured to generate a seventh data signal by adding together the third data signal and the sixth data signal, the seventh data signal being indicative of two light signals emitted by the light generator and reflected off the object, and output the seventh data signal.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698                              


/Timothy J Henn/           Acting Supervisory Patent Examiner of Art Unit 2698